ORDER

PER CURIAM:
Kathleen Hartnett, personal representative of the estate of John Hartnett, deceased, *897appeals the judgment of the Jackson County Circuit Court, entered after a bench trial, (a) dismissing Fletcher Sapp and Ronald Sapp as statutory trustees for Metro Petroleum Equipment Co., Inc., and substituting Metro as the proper party defendant, and (b) awarding her judgment for $119,000 plus interest and costs against Metro Petroleum Equipment Co., Inc. Hartnett complains that the court erred in dismissing the statutory trustees and substituting the corporate entity as the party defendant. We affirm.
Discerning no jurisprudential value to publishing an opinion, we issue this summary order. Rule 84.16(b).